Exhibit 10.1

$20,000,000.00

 


AMENDMENT NO.7 TO

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

originally dated as of March 25, 2004 by and among

 

THE ENSIGN GROUP, INC., ENSIGN WHITTIER WEST LLC,
ENSIGN WHITTIER EAST LLC, ENSIGN SANTA ROSA LLC, ENSIGN PANORAMA LLC, ENSIGN
SABINO LLC, ENSIGN SAN DIMAS LLC, ENSIGN MONTGOMERY LLC,  ENSIGN PALM I LLC,
ENSIGN SONOMA LLC, ENSIGN CLOVERDALE LLC,
ENSIGN WILLITS LLC, ENSIGN PLEASANTON LLC,
24TH STREET HEALTHCARE ASSOCIATES LLC,
GLENDALE HEALTHCARE ASSOCIATES LLC,
ATLANTIC MEMORIAL HEALTHCARE ASSOCIATES, INC.,
ROSE PARK HEALTHCARE ASSOCIATES, INC.,
LEMON GROVE HEALTH ASSOCIATES LLC,
PRESIDIO HEALTH ASSOCIATES LLC, BELL VILLA CARE ASSOCIATES LLC,
DOWNEY COMMUNITY CARE LLC, COSTA VICTORIA HEALTHCARE LLC,
WEST ESCONDIDO HEALTHCARE LLC, REDBROOK HEALTHCARE ASSOCIATES LLC,
HB HEALTHCARE ASSOCIATES LLC, NORTH MOUNTAIN HEALTHCARE LLC,
PARK WAVERLY HEALTHCARE LLC, SUNLAND HEALTH ASSOCIATES LLC,
VISTA WOODS HEALTH ASSOCIATES LLC, CITY HEIGHTS HEALTH ASSOCIATES LLC,
CLAREMONT FOOTHILLS HEALTH ASSOCIATES LLC,
C STREET HEALTH ASSOCIATES LLC, VICTORIA VENTURA HEALTHCARE LLC
RADIANT HILLS HEALTH ASSOCIATES LLC, HIGHLAND HEALTHCARE LLC,
GATE THREE HEALTHCARE LLC, SOUTHLAND MANAGEMENT LLC,
MANOR PARK HEALTHCARE LLC, NORTHERN OAKS HEALTHCARE, INC.,
SALADO CREEK SENIOR CARE, INC., MCALLEN COMMUNITY HEALTHCARE, INC.,
WELLINGTON HEALTHCARE, INC.
(collectively, “Borrower”)

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION

(“Lender”)

 

Amended as of December 21, 2007

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 7 TO AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made as of this 21st day of December 2007 (the “Effective
Date”), by and among THE ENSIGN GROUP, INC., a Delaware corporation, ENSIGN
WHITTIER WEST LLC, a Nevada limited liability company, ENSIGN WHITTIER EAST LLC,
a Nevada limited liability company, ENSIGN SANTA ROSA LLC, a Nevada limited
liability company, and ENSIGN PANORAMA LLC, a Nevada limited liability company,
ENSIGN SABINO LLC, a Nevada limited liability company, ENSIGN SAN DIMAS LLC, a
Nevada limited liability company, ENSIGN MONTGOMERY LLC, a Nevada limited
liability company, ENSIGN CLOVERDALE LLC, a Nevada limited liability company,
ENSIGN PALM I LLC, a Nevada limited liability company, ENSIGN SONOMA LLC, a
Nevada limited liability company, ENSIGN WILLITS LLC, a Nevada limited liability
company, ENSIGN PLEASANTON LLC, a Nevada limited liability company, 24th STREET
HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company, GLENDALE
HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company, ATLANTIC MEMORIAL
HEALTHCARE ASSOCIATES, INC., a Nevada corporation, and ROSE PARK HEALTHCARE
ASSOCIATES, INC., a Nevada corporation, LEMON GROVE HEALTH ASSOCIATES LLC, a
Nevada limited liability company, PRESIDIO HEALTH ASSOCIATES LLC, a Nevada
limited liability company, BELL VILLA CARE ASSOCIATES LLC, a Nevada limited
liability company, DOWNEY COMMUNITY CARE LLC, a Nevada limited liability
company, COSTA VICTORIA HEALTHCARE LLC, a Nevada limited liability company, WEST
ESCONDIDO HEALTHCARE LLC, a Nevada limited liability company, REDBROOK
HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company, HB HEALTHCARE
ASSOCIATES LLC, a Nevada limited liability company, NORTH MOUNTAIN HEALTHCARE
LLC, a Nevada limited liability company, PARK WAVERLY HEALTHCARE LLC, a Nevada
limited liability company, SUNLAND HEALTH ASSOCIATES LLC, a Nevada limited
liability company, VISTA WOODS HEALTH ASSOCIATES LLC, a Nevada limited liability
company, CITY HEIGHTS HEALTH ASSOCIATES LLC, a Nevada limited liability company,
CLAREMONT FOOTHILLS HEALTH ASSOCIATES LLC, a Nevada limited liability company, C
STREET HEALTH ASSOCIATES LLC, a Nevada limited liability company, and VICTORIA
VENTURA HEALTHCARE LLC, a Nevada limited liability company, RADIANT HILLS HEALTH
ASSOCIATES LLC, a Nevada limited liability company, HIGHLAND HEALTHCARE LLC, a
Nevada limited liability company, GATE THREE HEALTHCARE LLC, a Nevada limited
liability company, SOUTHLAND MANAGEMENT LLC, Nevada limited liability company,
MANOR PARK HEALTHCARE LLC, a Nevada limited liability company, NORTHERN OAKS
HEALTHCARE, INC., a Nevada corporation, SALADO CREEK SENIOR CARE, INC., a Nevada
corporation, McALLEN COMMUNITY HEALTHCARE, INC., a Nevada corporation,
WELLINGTON HEALTHCARE, INC., a Nevada corporation (collectively “Borrower”), and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“Lender”).

 

RECITALS

 

A.            Pursuant to that certain Amended and Restated Loan and Security
Agreement dated as of March 25, 2004 by and between Borrower and Lender (as
amended, modified and restated from time to time, the “Loan Agreement”), the
parties have established certain financing arrangements that allow funds to be
borrowed from Lender in accordance with the terms and conditions set forth in
the Loan Agreement.

 

B.            The parties now desire to amend the Loan Agreement in accordance
with the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained in this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties have agreed to the following amendments to the Loan Agreement. 
Capitalized terms used but not defined in this Amendment shall have the meanings
that are set forth in the Loan Agreement.

 

1.             Amendment to Loan Agreement Section 2.8(a) of the Loan Agreement
is hereby amended by deleting the existing Section 2.8(a) in its entirety and by
inserting in lieu thereof the following new Section 2.8(a):

 

--------------------------------------------------------------------------------


 

                                                                                               
“(a)         Subject to Lender’s right to cease making Revolving Credit Loans to
Borrower upon or after any Event of Default, this Agreement shall be in effect
until February 22, 2008, unless terminated as provided in this Section 2.8 (the
“Term”).”

 

2.             Confirmation of Representations and Warranties.  Borrower hereby
(a) confirms that all of the representations and warranties set forth in
Article IV of the Loan Agreement are true and correct, and (b) specifically
represents and warrants to Lender that it has good and marketable title to all
of its respective Collateral, free and clear of any lien or security interest in
favor of any other person or entity, except as identified in Schedule 1.39 and
Schedule 4.19 to the Loan Agreement, each as updated, and as otherwise permitted
pursuant to the Loan Agreement.

 

3.             Effective Date.  This Amendment shall be effective upon Lender’s
receipt of this Amendment executed by a duly authorized member and/or officer of
each Borrower.

 

4.             Fees and Expenses.   Borrower shall be responsible for the
payment of all costs and expenses incurred by Lender in connection with the
preparation of this Amendment including any and all fees and expenses of
Lender’s in-house counsel.

 

5.             Updated Schedules.  As a condition precedent to Lender’s
agreement to enter into this Amendment, and in order for this Amendment to be
effective, Borrower shall revise, update and deliver to Lender all Schedules to
the Loan Agreement to update all information as necessary to make the Schedules
previously delivered correct. Borrower hereby represents and warrants that the
information set forth on the attached Schedules is true and correct as of the
date of this Amendment.  The attached Schedules are hereby incorporated into the
Loan Agreement as if originally set forth therein.

 

6.             Enforceability.  This Amendment constitutes the legal, valid and
binding obligation of each Borrower and is enforceable against each such
Borrower in accordance with its terms.

 

7.             Reference to the Effect on the Loan Agreement.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Loan Agreement as amended by
this Amendment.

 

(b)           Except as specifically amended above, the Loan Agreement and all
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of Lender, nor constitute a waiver of any provision of
the Loan Agreement or any other documents, instruments and agreements executed
or delivered in connection with the Loan Agreement.

 

(d)           This Amendment (together with any other document executed in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Loan Agreement.

 

8.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Maryland.

 

9.             Headings.  Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

10.          Counterparts.  This Amendment may be executed in counterparts, and
such counterparts taken together shall be deemed to constitute one and the same
instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Amendment to be executed as of the date first written above.

 

 

LENDER:

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Jeffrey P. Hoffman

 

 

Name:

Jeffrey P. Hoffman

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

BORROWER:

 

ATTEST/WITNESS:

THE ENSIGN GROUP, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Alan J. Norman

 

By:

/s/ Gregory K. Stapley

 

 

 

Alan J. Norman

 

Gregory K. Stapley

 

 

Vice President

 

Vice President

 

 

 

 

 

 

 

 

ENSIGN WHITTIER WEST LLC

 

 

ENSIGN WHITTIER EAST LLC

 

 

ENSIGN PANORAMA LLC

 

 

LEMON GROVE HEALTH ASSOCIATES LLC

 

 

BELL VILLA CARE ASSOCIATES LLC

 

 

DOWNEY COMMUNITY CARE LLC

 

 

COSTA VICTORIA HEALTHCARE LLC

 

 

WEST ESCONDIDO HEALTHCARE LLC

 

 

HB HEALTHCARE ASSOCIATES LLC

 

 

VISTA WOODS HEALTH ASSOCIATES LLC

 

 

CITY HEIGHTS HEALTH ASSOCIATES LLC

 

 

C STREET HEALTH ASSOCIATES LLC

 

 

VICTORIA VENTURA HEALTH CARE LLC

 

 

GATE THREE HEALTHCARE LLC

 

 

SOUTHLAND MANAGEMENT LLC

 

 

MANOR PARK HEALTHCARE LLC

 

 

each, a Nevada limited liability company

 

 

 

 

ATTEST/WITNESS:

By:

The Flagstone Group, Inc.

 

 

 

 

Its Sole Member

 

 

 

 

 

 

By:

/s/ Daniel Walker

 

By:

 /s/ Beverly Wittekind

 

 

 

Daniel H Walker

 

Beverly Wittekind

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

ENSIGN SANTA ROSA LLC

 

 

ENSIGN MONTGOMERY LLC

 

 

ENSIGN CLOVERDALE LLC

 

 

ENSIGN SONOMA LLC

 

 

ENSIGN WILLITS LLC

 

 

ENSIGN PLEASANTON LLC

 

 

each, a Nevada limited liability company

 

 

 

 

ATTEST/WITNESS:

By:

Northern Pioneer Healthcare, Inc.

 

 

 

Its Sole Member

 

 

 

 

By:

/s/ Daniel Walker

 

By:

 /s/ Beverly Wittekind

 

 

 

Daniel H Walker

 

Beverly Wittekind

 

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------


 

 

ENSIGN SAN DIMAS LLC

 

ENSIGN PALM I LLC

 

REDBROOK HEALTHCARE ASSOCIATES LLC

 

CLAREMONT FOOTHILLS HEALTH ASSOCIATES LLC

 

each, a Nevada limited liability company

 

 

ATTEST/WITNESS:

By:

Touchstone Care, Inc.

 

 

 

Its Sole Member

 

 

 

 

 

By:

/s/ Daniel Walker

 

By:

 /s/ Beverly Wittekind

 

 

Daniel H Walker

 

Beverly Wittekind

 

 

 

Secretary

 

 

 

 

 

 

ENSIGN SABINO LLC

 

24TH STREET HEALTHCARE ASSOCIATES LLC

 

GLENDALE HEALTHCARE ASSOCIATES LLC

 

PRESIDIO HEALTH ASSOCIATES LLC

 

NORTH MOUNTAIN HEALTHCARE LLC

 

PARK WAVERLY HEALTHCARE LLC

 

SUNLAND HEALTH ASSOCIATES LLC

 

RADIANT HILLS HEALTH ASSOCIATES LLC

 

HIGHLAND HEALTHCARE LLC

 

each, a Nevada limited liability company

 

 

ATTEST/WITNESS:

By:

Bandera Healthcare, Inc.

 

 

Its Sole Member

 

 

By:

/s/ Daniel Walker

 

By:

 /s/ Beverly Wittekind

 

 

Daniel H Walker

 

Beverly Wittekind

 

 

 

Secretary

 

 

 

 

ATLANTIC MEMORIAL HEALTHCARE ASSOCIATES, INC.

 

ROSE PARK HEALTHCARE ASSOCIATES, INC.

ATTEST/WITNESS:

each, a Nevada corporation

 

 

By:

/s/ Daniel Walker

 

By:

 /s/ Beverly Wittekind

 

 

Daniel H Walker

 

Beverly Wittekind

 

 

 

Secretary

 

 

 

 

 

 

 

 

NORTHERN OAKS HEALTHCARE, INC.

 

SALADO CREEK SENIOR CARE, INC.

 

MCALLEN COMMUNITY HEALTHCARE, INC.

 

WELLINGTON HEALTHCARE, INC.

ATTEST/WITNESS:

each, a Nevada corporation

 

 

By:

/s/ Daniel Walker

 

By:

 /s/ Beverly Wittekind

 

 

Daniel H Walker

 

Beverly Wittekind

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------



 


LIST OF SCHEDULES


 

Schedule 1.39

 

-

 

Permitted Liens

 

 

 

 

 

Schedule 4.1

 

-

 

Subsidiaries

 

 

 

 

 

Schedule 4.5

 

-

 

Litigation

 

 

 

 

 

Schedule 4.13

 

-

 

Non-Compliance with Law

 

 

 

 

 

Schedule 4.14

 

-

 

Environmental Matters

 

 

 

 

 

Schedule 4.15

 

-

 

Places of Business with patient census

 

 

 

 

 

Schedule 4.16

 

-

 

Licenses

 

 

 

 

 

Schedule 4.17

 

-

 

Stock Ownership

 

 

 

 

 

Schedule 4.19

 

-

 

Borrowings and Guarantees

 

 

 

 

 

Schedule 4.21

 

-

 

Trade Names

 

 

 

 

 

Schedule 4.22

 

-

 

Joint Ventures

 

 

 

 

 

Schedule 7.12

 

-

 

Transactions with Affiliates

 

 

 

 

 

 

--------------------------------------------------------------------------------